Opinion filed November 7, 2013




                                       In The

        Eleventh Court of Appeals
                                    __________

                                 No. 11-13-00014-CV
                                     __________

            LONE STAR TRANSMISSION, LLC, Appellant

                                         V.

                WILKS RANCH TEXAS, LTD., Appellee


                     On Appeal from the 91st District Court
                             Eastland County, Texas
                        Trial Court Cause No. CV1242569


                     MEMORANDUM OPINION
      The parties to this appeal, Lone Star Transmission, LLC and Wilks Ranch
Texas, Ltd., have filed in this court a joint motion to set aside the trial court’s
judgment pursuant to settlement under TEX. R. APP. P. 42.1(a)(2)(B).          In the
motion, the parties state that they “have now reached a comprehensive settlement
of their disputes.” The parties request that this court “set aside the Final Judgment
without regard to the merits and remand the case to the trial court for rendition of
judgment in accordance with the parties’ settlement agreement.”
      Therefore, in accordance with the parties’ request, the trial court’s judgment
is set aside, and this case is remanded to the trial court for further proceedings in
accordance with the parties’ settlement agreement.
      The joint motion is granted, and the appeal is dismissed.


                                                          PER CURIAM


November 7, 2013
Panel consists of: Wright, C.J.,
Willson, J., and Bailey, J.




                                          2